Citation Nr: 9921818	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for a heart 
condition as a result of treatment received at a Department 
of Veterans Affairs facility, to include an April 9, 1993 
visit.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and daughter




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating action of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied benefits under 38 U.S.C.A. § 1151 
(West 1991) for a heart condition.  The veteran submitted a 
notice of disagreement (NOD) in February 1997 and the RO 
issued a statement of the case (SOC) in March 1997.  The 
veteran's substantive appeal was received later that same 
month.  

In June 1997, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  

The veteran, his wife and daughter testified at a personal 
hearing before the undersigned Member of the Board in May 
1999.  A transcript of that hearing is also associated with 
the record.  At that hearing, the veteran submitted 
additional evidence, accompanied by a waiver of consideration 
by the agency of original jurisdiction pursuant to 38 C.F.R. 
§ 20.1304 (1998).  The veteran and his representative 
requested that the record be held open for a period of time 
to allow them to submit additional evidence and indicated 
that review by the agency of original jurisdiction of any 
additional evidence would also be waived.  (See Transcript 
(T.) pg. 4).  In July 1999, a statement from a private 
physician was submitted directly to the Board.  

Although the development of the case to date has focused on 
VA treatment rendered on April 9, 1993, the Board finds that, 
given the veteran's statements and testimony and the medical 
evidence submitted in support of his claim, the issue is not 
restricted to consideration of the one incident.  The veteran 
has presented sufficiently specific arguments to infer that 
the claim encompasses the length of the veteran's treatment 
from VA.    

REMAND

As stated in the claim received in August 1996, the veteran 
contends that VA medical personnel failed to properly 
diagnose his heart condition in April 1993, such that he 
suffered congestive heart failure thereafter.  In written 
statements and testimony offered at personal hearings, the 
veteran has asserted that the failure of VA to properly 
diagnose the true condition of his cardiovascular disease 
over the course of his long treatment at VA and the failure 
to hospitalize him on April 9, 1993, resulted in additional 
disability.  The RO determined that there was no evidence of 
additional disability and denied the claim.  

38 U.S.C.A. § 1151 provides that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in part, that in determining if additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the subsequent 
physical condition resulting from disease or injury.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(b)(c).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).  

In order to avoid possible misunderstanding as to the 
governing law, the Board notes that earlier interpretations 
of the statute and regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the veteran's claim was filed before October 1997, it 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Therefore, neither evidence of an unforeseen event nor 
evidence of VA negligence would be required in order for this 
claim to be granted.

Medical records associated with the claims folder include VA 
treatment reports dating from 1983 through April 9, 1993 and 
private medical reports dated subsequent to April 9, 1993.  
The Board notes that the original hospital records from the 
VA Medical Center were date stamped as being received on 
October 19, 1998.  The veteran presented to a VA facility on 
April 9, 1993, complaining of cough, shortness of breath and 
increased dyspnea on exertion.  His history of chronic 
obstructive pulmonary disease (COPD) was noted and pitting 
edema below the knees was observed.  Chest x-rays included 
signs of congestive heart failure.  The diagnostic 
impressions were those of congestive heart failure and 
bronchitis/COPD.  The veteran was prescribed medications, 
instructed to keep an appointment with his physician and sent 
home.

An April 12, 1993 admission note from Good Samaritan Hospital 
shows that the veteran was admitted because of progressive 
onset of shortness of breath of 3 days duration, with 
diagnoses of acute pulmonary edema and rule out myocardial 
infarction.  It was noted that he had been seen at a VA 
hospital on April 9 and was told there was fluid in his 
lungs.  During the course of the hospitalization, an acute 
myocardial infarction was excluded, but cardiac 
catheterization revealed multi-vessel coronary artery disease 
with severe left ventricular dysfunction.  Subsequent testing 
revealed that the veteran was not a good candidate for bypass 
surgery.  

In a February 1998 statement, the private physician who had 
been treating the veteran since April 1993 reviewed the 
history of the veteran's heart condition and noted that he 
had been followed "for years" by VA physicians for 
hypertension.  The private physician offered the following 
opinion:

There was no question that the diagnosis of 
congestive heart failure was missed at the VA 
Hospital in April of 1993.  There is little doubt 
that the [veteran's] ischemic heart disease though 
"silent" with regards to typical anginal symptoms 
significantly preceded his presentation in April of 
1993.  It is also extremely likely that significant 
left ventricular dysfunction was present for some 
time prior to his presentation in April of 1993 and 
was progressive.  It is likely that aggressive 
treatment early on for left ventricular dysfunction 
and/or ischemic heart disease would have prevented 
the state of his left ventricular dysfunction at 
the time of [this physician's] evaluation in April 
of 1993.

In the statement recently submitted to the Board, that same 
physician repeated his impression that the veteran was not 
being treated appropriately for congestive heart failure and 
ischemic heart disease and identified the records he relied 
upon in offering that opinion.  

In a March 1998 statement, the Director Heart Failure Service 
of the "University of Maryland and Baltimore VA" indicated 
that he had reviewed the veteran's records regarding his 
claim that he was inappropriately treated by VA, with 
consequent heart failure.  That physician focussed on the VA 
treatment offered April 9, 1993 and noted that the veteran 
had been treated for both pulmonary and heart failure 
symptoms at that time, "albeit inadequately."  It was this 
physician's opinion that the veteran clearly has congestive 
heart failure, which he apparently had prior to April 9.  
While more aggressive treatment on April 9 may have prevented 
the veteran's initial deterioration, such treatment would not 
have affected the outcome or his symptoms after April 12.  
The physician concluded by stating "[t]here is no evidence 
or any studies to suggest that treatment of [congestive heart 
failure] 3 days earlier would have any long-term benefit 
whatsoever."

The medical opinion offered by the private physician 
addressed the broader question concerning the whole course of 
the veteran's treatment received from VA, while the opinion 
obtained by the RO was limited to treatment rendered on April 
9, 1993.  The private physician indicated that his opinion 
was prepared after a review of his own office chart, which 
included records pertaining to the initial April 12, 1993 
consultation.  He stated that he did not review VA records at 
the time, but did recall reviewing "some records" at the 
time of the veteran's initial admission.  While the opinion 
offered for VA apparently included a review of the complete 
record, the Board notes that original VA medical records were 
not received until after the opinion was rendered.  The Board 
also finds that the opinion was too narrow in scope to 
determine the question on appeal.  It concentrated on a 
single incident, rather than addressing the effect of the VA 
treatment or failure to diagnose on the veteran's condition.  

From the evidence currently of record, the consequences of 
the veteran's VA treatment are unclear.  The resolution of 
this matter will require legal conclusions based upon the 
medical evidence of record, and neither the Board nor the RO 
can exercise its own independent judgment on medical matters.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, a medical 
opinion is necessary, based on a review of the complete 
record.  

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The veteran's file should be referred 
to a cardiac specialist.  The specialist 
should review the file in its entirety 
and render an opinion for the record as 
to effect of VA treatment on the 
veteran's heart disorder.  The specialist 
should indicate whether the veteran 
suffered additional cardiac disability 
which he would not have suffered had the 
treatment rendered by VA been different.  
The specialist is reminded that the 
negligence standard is not applicable.  
The rationale for the opinion given 
should be explained in detail.  If the 
examiner disagrees with any opinion of 
record, he/she should so indicate and 
note the reasons for any disagreement.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the medical opinion has not been 
obtained, appropriate corrective action 
is to be taken.  

3.  Thereafter, the RO should again 
review the veteran's claim, including the 
evidence submitted directly to the Board.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


